Citation Nr: 1717805	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-35 740	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Ralph J Bratch, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from January 1976 to July 1976, December 1978 to November 1989, October 2001 to May 2002, and February 2003 to August 2003.  The Veteran's service included service in South West from February 2003 to July 2003.  The Veteran also had intervening and subsequent periods of service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over this appeal has since been transferred to the RO in Fort Harrison, Montana.  

In August 2016, the Board received the Veteran's representative waiver of agency of original jurisdiction review of the evidence added to the claims file since the statement of the case.  See 38 C.F.R. § 20.1304(c) (2016).  


FINDINGS OF FACT

1.  Residuals of TBI had their onset in service. 

2.  An acquired psychiatric disorder, diagnosed as PTSD and depression, had its onset in service.


CONCLUSIONS OF LAW

1.  Residuals of a TBI were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  An acquired psychiatric disorder, diagnosed as PTSD and depression, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that service connection is warranted for his TBI residual, a cognitive disorder, because it is a result of a head injury he sustained while on active duty.  Specifically, the Veteran reports, in substance, that during a severe sand/wind storm he and his tent were blown away and he struck his head on a building.  Likewise, the Veteran asserts that service connection is warranted for an acquired psychiatric disorder, including PTSD and depression, because they were both caused by his service in South West Asia from February 2003 to July 2003 in support of Operation Enduring Freedom to include having his convoy ambushed. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Regulations also provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The record shows the Veteran being diagnosed with a TBI residual; a cognitive disorder.  See, e.g., VA treatment record dated in October 2008; November 2008.  Likewise, the record shows the Veteran being diagnosed with acquired psychiatric disorders, including PTSD by a VA psychiatrist as well as depression.  See, e.g., VA treatment records dated in July 2004 August 2004, and February 2005; see also VA treatment records dated in April 2008, February 2012, March 2014, and October 2015; VA examination dated November 2010.

Some of the Veteran's earlier and subsequent medical records, including the November 2010 and August 2013 VA examination reports, do not show him being continued to be diagnosed with PTSD.  However, the Board does not find these medical records probative because the record shows that he was diagnosed with PTSD by a VA psychiatrist during the pendency of his appeal.  See McClain; see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (rejecting the Board's finding that evidence that a disability was diagnosed before the claimant filed a claim for service connection was categorically not relevant to the issue whether the veteran had a current disability).  

As to the TBI and the in-service incurrence of the head injury, the record contains writings from the Veteran in which he both competently and credibly described the incident in which he sustained a head injury during a wind/sand storm when he and his tent were blown into a shed (see, e.g., statements in support of claim received in October 2008 and January 2009); competent and credible statements from two fellow soldier who served with the Veteran and who were present during the wind/sand storm when the Veteran and his tent where blown into a shed (see, e.g., statements in support of claim received in January 2009 and June 2009); and pictures provided by the second fellow soldier in which one can see the aftermath of the destruction caused by that storm (see pictures received in June 2009).  Likewise, the Veteran's service treatment records from his service in the Southwest Theater of operations from February 2003 to July 2003 document his complaints and treatment for symptoms that could commonly be attributed to a TBI (i.e., dizziness, vertigo, lightheadedness, nausea, and vomiting).  See, e.g., service treatment records dated in May 2003.  Thus, the Board finds that the most probative evidence shows that the Veteran sustained a head injury while on active duty.  

As to the PTSD stressor, the record shows the Veteran served in South West Asia from February 2003 to July 2003 in support of Operation Enduring Freedom.  The record also shows that the Veteran received immediate danger pay from February 2003 to July 2003.  In addition, the record includes numerous statements from the Veteran to his treating VA healthcare provider regarding his being in fear of his life due hostile military or terrorist activity during the time he served in South West Asia.  Therefore, the Board finds that the record establishes the occurrence of in-service stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  

As to the in-service incurrence of an injury that caused the Veteran's other acquired psychiatric disorders including depression, as reported above the record shows that he served in South West Asia from February 2003 to July 2003 in support of Operation Enduring Freedom and he received immediate danger pay from February 2003 to July 2003.  Moreover, the record contains VA treatment records in which the Veteran described an incident in which his convoy was ambushed as being one of the in-service experiences that caused his current acquired psychiatric disorders and the examiner, based on this credible history, diagnosed the claimant with, among other things depression (see, e.g., VA treatment record dated in August 2005).  Likewise, the record contains a competent and credible statement from a fellow soldier who served with the Veteran and who reported that the Veteran served on convoys into and out of Iraq and Kuwait (see, e.g., statement in support of claim received in January 2009).  Therefore, the Board finds that the most probative evidence of record shows that the Veteran also sustained a psychiatric injury while on active duty.  See Owens.  

As to a link between the in-service head injury, PTSD stressor, and the psychiatric injury and the current disorders, the Board finds the Veteran's writings to VA regarding having continued problems with observable symptom of his TBI and acquired psychiatric disorders are both competent and credible evidence that his disorders have continued since service because the symptom of his TBI and acquired psychiatric disorders are observable by lay persons.  Moreover, as to the TBI residuals, VA treatment records include opinions by the Veteran's treating healthcare professionals that his current cognitive disorder is due to a TBI he sustained while on active duty.  See, e.g., VA treatment records dated in October 2008, November 2008, February2009, and March 2009.  Similarly, as to the acquired psychiatric disorders diagnosed as PTSD and depression, VA treatment records also include an opinion by the Veteran's treating healthcare professional that they are due to his service in Southwest Theater of operations during the Persian Gulf War including the incident in which his convoy was attacked.  See, e.g., VA treatment records dated in August 2004.

Given the above record, the Board finds that the most probative evidence shows that the Veteran has TBI residuals and acquired psychiatric disorders diagnosed as PTSD and depression due to service.  Thus, with granting him the benefit of any doubt in this matter, the Board concludes that service connection is warranted for these disabilities.  38 U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303, 3.304.


ORDER

Service connection for residuals of a TBI is granted.

Service connection for an acquired psychiatric disorder, diagnosed as PTSD and depression, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


